DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita (JP2010-089720; machine translation relied upon) in view of Yumii (US Pub. No. 2012/0067486).
Regarding claims 1, 3 and 10, Tomita teaches a pneumatic tire comprising plural small holes provided at spaced intervals along a circumferential direction on an inner side of a ground contact end of a tread in a width direction, and the recesses are arranged such that a longitudinal direction thereof is tilted with respect to the tire width direction (machine translation at page 5; figure 5). Tomita does not specifically disclose that the small holes have a rectangle with semicircles connected to first and second ends. Yumii teaches each of the plural small holes is a hole having two semicircular ends connected to a rectangle and can be tilted, and the length of each of the holes in a short direction is approximately equal to the interval between the holes, with no particular criticality attached to the distance between the holes (paragraphs [0039]-[0045]; figures 2, 5c and 13). It would have been obvious to one of In re Mraz, 173 USPQ 25 (CCPA 1972).  
Regarding claim 2, Tomita teaches that the small holes partially overlap (figure 5).
Regarding claim 4, Tomita (figure 5) and Yumii (figure 5c) both teach that the plural small holes have the same shape.
Regarding claim 5, Yumii teaches that a side of each of the small holes in a short direction has a semicircular shape (figure 5c).
Regarding claim 6, Tomita teaches a tilt angle of about 45 degrees (figure 5) and Yumii teaches a tilt angle of about 60 degrees (figure 12).
Regarding claims 7-8, Tomita teaches a preferable maximum width of concave section 8 of less than 5 mm (machine translation at page 4), such directly teaching an overlapping range for the length of the small holes in a short direction, and suggesting a length in the longitudinal direction falling within the claimed range, therefore it would have been obvious to one of ordinary skill in the art to use such lengths as being taught or suggested by Tomita. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP at 2144.05 citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
.

Response to Arguments
Applicant’s amendments and arguments with respect to the rejections of claims 1-9 under 35 U.S.C. 102 or 103 over Tomita or Yumii alone have been fully considered and are persuasive.  The rejections of claims 1-9 over Tomita or Yumii alone have been withdrawn. 
Applicant's arguments with respect to the rejections of claims 1-9 under 35 U.S.C. 103 over Tomita in view of Yumii have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that the proportions of features in a drawing are not evidence of actual proportions when the drawings are not to scale. However, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (see MPEP at 2125). While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). It is further noted that Yumii does not ascribe a criticality as to the distance between the holes, therefore suggesting that different distances are practicable. It is noted that applicant has not submitted any evidence establishing a criticality of the interval between the holes. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	February 26, 2021

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
February 27, 2021